          Case 1:21-cr-00185-NONE-BAM Document 46 Filed 09/21/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00185-NONE-BAM
12                                Plaintiff,            STIPULATION TO VACATE STATUS
                                                        CONFERENCE RE: RESIDENTIAL DRUG
13                         v.                           TREATMENT; ORDER THEREON
14   GERARDO PEREZ,                                     DATE: September 22, 2021
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for a status conference on September 22, 2021

21 regarding defendant’s placement in a substance abuse treatment program.

22          2.     According to the defendant’s pretrial services office, the defendant entered a residential

23 substance abuse treatment program on September 3, 2021 and is in compliance with all of the rules.

24 \\\

25 \\\

26 \\\
27 \\\

28 \\\

                                                        1
30
             Case 1:21-cr-00185-NONE-BAM Document 46 Filed 09/21/21 Page 2 of 2


 1            3.     In light of the above, the parties agree and stipulate, and request that the Court VACATE

 2 the status hearing set for September 22, 2021.

 3 SO STIPULATED.

 4

 5
      Dated: September 21, 2021                              PHILLIP A. TALBERT
 6                                                           Acting United States Attorney
 7
                                                             /s/ KATHERINE E. SCHUH
 8                                                           KATHERINE E. SCHUH
                                                             Assistant United States Attorney
 9
10
      Dated: September 21, 2021                              /s/ Kevin Rooney
11                                                           Kevin Rooney
12                                                           Counsel for Defendant
                                                             GERARDO PEREZ
13

14

15

16
                                                         ORDER
17
              Pursuant to the parties’ stipulation, the Court VACATES the status hearing set for September 22,
18
     2021.
19

20 IT IS SO ORDERED.
21
        Dated:      September 21, 2021                         /s/
22                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                         2
30
